Citation Nr: 0506357	
Decision Date: 03/07/05    Archive Date: 03/15/05	

DOCKET NO.  04-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
essential hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
"athlete's foot."  

3.  Entitlement to service connection for degenerative 
arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
June 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

In a rating decision of April 1998, the RO denied entitlement 
to service connection for hypertension and athlete's foot.  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the April 1998 RO 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claims.  The RO continued its denial of 
service connection for essential hypertension and athlete's 
foot, and the current appeal ensued.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

At the time of the filing of the veteran's Substantive Appeal 
in July 2004, he requested that he be afforded a hearing 
before a Veterans Law Judge in Washington, D.C.  In 
correspondence of early December 2004, the veteran was 
informed that he had been scheduled for a "Central Office" 
hearing on February 17, 2005.  However, in correspondence of 
January 2005, the veteran requested a videoconference hearing 
in lieu of the aforementioned Central Office hearing.  To 
date, the veteran has not withdrawn that request for a 
videoconference hearing.  Under the circumstances, the 
veteran must be given an opportunity to present testimony 
before a Veterans Law Judge prior to a final adjudication of 
his claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



